Citation Nr: 1622863	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  14-00 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a right hip disability, to include as secondary to a back disability.

4.  Entitlement to service connection for a left hip disability, to include as secondary to a back disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In July 2015, the Veteran testified at a videoconference hearing before the undersigned and a transcript of that hearing is of record.


FINDINGS OF FACT

1. The Veteran does not have an acquired psychiatric condition other than PTSD with unspecified depressive and anxiety disorder.

2. The Veteran's back disability did not onset in service or within one year of service discharge and is not etiologically related to service.

3. The Veteran's right lower extremity meralgia paresthetica (lateral femoral cutaneous nerve entrapment) did not onset in service and is not etiologically related to service.

4.  The Veteran does not have a left hip disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric condition other than PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

2. The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

3. The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

4. The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 
	
To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.   

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Acquired Psychiatric Disorder

The Veteran claimed service connection for a mental disorder, which has been adjudicated as service connection for an acquired psychiatric condition to include PTSD, depression, and anxiety.

In December 2015, the RO granted service connection for PTSD with unspecified depressive and anxiety disorder.  Therefore, the question remaining on appeal is entitlement to an acquired psychiatric condition other than PTSD with unspecified depressive and anxiety disorder.

The evaluation of the same disability under various diagnoses is to be avoided, as is the evaluation of the same manifestation under different diagnoses.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The rationale behind this "rule against pyramiding" is that a claimant should not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993). 

The Board finds that the Veteran has not been diagnosed with another mental health disorder separate from that for which is already being compensated.

The Veteran underwent a VA PTSD examination in April 2013 at which the examiner diagnosed anxiety disorder not otherwise specified (NOS).  In September 2015, a private practitioner, L.A., submitted a letter stating that the Veteran meets the criteria for a diagnosis of PTSD, anxiety disorder NOS, and depression NOS.  On VA examination in November 2015 the Veteran was diagnosed with PTSD, unspecified anxiety disorder, and unspecified depressive disorder.  In January 2016 a private practitioner, M.H., submitted a disability benefits questionnaire in which he diagnosed the Veteran with PTSD and other specified depressive disorder.  VA treatment notes reflect diagnoses of anxiety disorder NOS, depressive disorder NOS, and PTSD.

As the Veteran's PTSD, depression, and anxiety disorders are all being compensated as part of his currently assigned disability evaluation, and there is no evidence of a separate psychiatric disorder with distinct symptomatology, service connection for an acquired psychiatric condition other than PTSD with unspecified depressive and anxiety disorder is denied.

Back

With regard to the claims for service connection for back and hip disabilities, the Veteran asserts that he injured his back in service while working on the support crew for the Thunderbirds.  He states that he arrived late for departure for an air show, and as he ran and jumped into the doorway of a C-130, he fell back onto the tarmac and hurt his back.  He states that he did not report the injury or go to sick call, but he had pain for the rest of the 30 day trip and then sporadic pain after that.  He stated he first sought treatment for his back with a chiropractor in approximately 1990.

The Veteran's military colleague, J.C., submitted a lay statement in September 2015 indicating that he remembers jumping into the C-130 and as he stood up inside he heard a loud noise and turned around to see the Veteran sprawled on his back on the parking ramp.

The Veteran's partner from 1982 to 1986 submitted a statement that the Veteran complained of daily back pain during that time.

The Veteran's service medical records include no complaints of or treatment for back pain.  At his July 1971 annual Air Force examination, January 1976 Air Force separation examination, and his March 1976 Air National Guard enlistment examination his spine was noted to be normal.  The Veteran himself denied recurrent back pain on his March 1976 report of medical history.

The Veteran underwent a VA examination in November 2015.  He was diagnosed with mild and diffuse degenerative disc disease and degenerative joint disease of the lumbosacral spine without radiculopathy or chronic strain of left iliolumbar ligament.  The Veteran reported that after falling trying to get onto the C-130 he had low back pain.  After service he reported two instances of back pain after lifting heavy objects.  The examiner opined that it is less likely than not that the Veteran's back condition is related to his service.  The examiner noted the Veteran was not treated in service for any back complaints and his back was noted normal on his enlistment into the Air National Guard.  He first sought treatment for his back 24 years after his separation from service.  The examiner stated that the Veteran's mild and diffuse degenerative changes seen on magnetic resonance imaging (MRI) do not suggest a traumatic event in the mid-1970s but rather his MRI and X-ray findings are consistent with mild age-related changes.

The Board appreciates the Veteran's testimony as to the in-service incident in which he fell trying to board a C-130, but finds that the most probative medical opinion evidence does not support that the Veteran's current back condition is related to his service.

The Board does not doubt the sincerity of the Veteran's belief that the in-service incident he described caused his current back disability, but finds there is no competent medical evidence or opinion to corroborate this contention.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Board acknowledges the Veteran's own opinion as to causality, but finds his contention is not competent.  While the Veteran is competent to state what symptoms he feels, such as back pain, the etiology of degenerative joint and disc disease is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  As a lay person, the Veteran does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of this condition, which is diagnosed by medical imaging.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  The Veteran's medical history is additionally complicated by the passage of nearly four decades since his separation from service.  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  

The most probative medical opinion, that of the VA examiner, does not support service connection.  The examiner considered the lay symptoms and history along with a physical examination and provided a clear rationale for the opinions rendered.  

Further, the evidence does not support that the Veteran's degenerative disc and joint disease, which was not diagnosed until many years after service, onset within a year of his separation from service.

Therefore, the Board finds a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Hips

The Veteran contends that he is entitled to service connection for a bilateral hip disability, which he has described as pain radiating down from his back.

On VA examination in November 2015 the examiner diagnosed right lower extremity meralgia paresthetica (lateral femoral cutaneous nerve entrapment).  The examiner stated that he was unable to identify any chronic or acute diagnosis of an intrinsic right or left hip condition.

At the examination, the Veteran reported his left hip pain began in 2011and he began experiencing numbness and tingling in his right hip in early 2015.  

The examiner opined that it is less likely than not that the condition is related to the Veteran's service.  The examiner explained that the diagnosis is a syndrome of sensory nerve entrapment where the lateral cutaneous nerve of the thigh exits near the anterior superior iliac spine that is more commonly seen in those who are obese or have sedentary jobs such as truck drivers.  The examiner noted the Veteran has a large, protuberant abdomen with overhanging panniculus, thus he is predisposed to this condition due to pressure placed over area of exit of the lateral cutaneous nerve of the thigh.

Concerning the left hip, "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim." Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  While the Veteran complained of left hip pain, the weight of the evidence, lay and medical, fails to link that pain to any diagnosis.  The VA examiner who considered the lay history and examined the Veteran was unable to identify any diagnosis related to the left hip.  Private medical records show complaints and treatment for pain but only indicate the diagnosis os "hip pain."  A February 2014 note from the RWPC Neuroscience Pain clinic indicated that hip imaging was normal.  Accordingly, a disability has not existed at any time after service, including at the time the Veteran filed the instant claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  Without a current disability that can be linked to any event or incident of service, the claim must be denied.  See Brammer, 3 Vet. App. 223, 225.   

The Board acknowledges the Veteran's own opinion that he has a bilateral hip condition as a result of his in-service fall.  However, the Board finds that as a lay person the Veteran does not have the education, training, or experience to offer such a diagnosis or etiology opinion.  Lay testimony is not competent in the present case on the question of diagnosis of current disability of the left hip because, while the Veteran is competent to report such observable symptomatology as joint pain, he is not competent to diagnosis an underlying orthopedic or musculoskeletal disorder of the shoulder joint. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  In Kahana, which specifically considered orthopedic disorders, the Court recognized the limits of lay competency in determining current diagnoses and etiologies of such orthopedic disorders as arthritis. Id. at 437  recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis). 

The Board does find the Veteran competent to report the chronicity of such observable symptomatology as joint pain, but pain does not equal a diagnosis.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (stating that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted").  In light of the VA medical examination and the evidence within the record reflecting an absence of diagnosis or treatment in the period following service, the Veteran's more recent assertions of having a left hip disability are less probative than the VA medical treatment records and the other evidence of record.  Moreover, the Veteran's lay assertions have not later been verified by a competent medical expert, and he has not claimed to be reporting medical diagnoses or clinical findings told to him by a medical expert.  The most probative medical opinion, that of the VA examiner, does not support that the Veteran has a left hip disability related to his service.

Concerning the right hip, to the extent to which the Veteran was diagnosed with meralgia paresthetica, the preponderance of the evidence is against a finding that the condition is related to service.  The only competent opinion as to etiology is the VA examination which concluded the condition was less likely than not related to service.  To the extent to which the Veteran links the condition to service, he is not competent to provide such an opinion as the cause of a neurological condition would require knowledge of that system, presentation of different diseases and interpretation of objective and clinical testing.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, service connection must be denied.


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in December 2012, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

The undersigned VLJ who conducted the July 2015 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative from the National Association of County Veterans Service Officers, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's psychiatric condition and claimed back and hip disabilities.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination of his back and hips in November 2015 and VA psychiatric examinations in April 2013 and November 2015.  The examiners, medical professionals, obtained an accurate history and listened to the Veteran's assertions.  The Board finds the VA examinations were thorough and provide a sound basis upon which to base a decision with regard to the Veteran's claim.  Therefore, the Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).











ORDER

Entitlement to service connection for an acquired psychiatric disorder other than PTSD is denied.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a right hip disability is denied.

Entitlement to service connection for a left hip disability is denied.




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


